DETAILED ACTION
Claims 1-8 are presented for examination.
Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The amendment to the Specification was received on 05/27/2022.  The title of the invention is acceptable.

Response to Arguments
The rejection to the claims under 35 U.S.C. 112 has been withdrawn based on Applicant’s amendment.
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Applicant respectfully submits Bower fails to teach, suggest and/or disclose at least the limitations, "...in a case where the first device group detects occurrence of a state in which the second device is recognized as belonging to the physically connectable group associated with the first device group due to a presence of crosstalk that occurs between the first network and second network, the first device group or the second device performs an action under an assumption that the second device does not belong to the physically connectable group", as recited in amended independent claim 1, [Remarks, pages 7-9].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Bower discloses in a case where the first device group detects occurrence of a state in which the second device is recognized as belonging to the physically connectable group [fig. 3-5, paragraphs 0056, 0072, 0083, 0087, in a case where the first device group detects occurrence of a state in which the second device is recognized as belonging to the physically connectable group (Computer Y of the first management network group 402 may detect the appearance of Computer V in the second management network group 504 and send the predefined configuration information to the detected computer)].

Regarding a first device group detects a state in which a second device of a second device group outside the system (first device group) is recognized as belonging to the first device group, Bower discloses in Figure 3, paragraphs 0056, 0072, and 0083.

[AltContent: textbox (Leader of a first management network group (first device group) may detect the appearance of another computer (second device) in a management network (first device group))][AltContent: arrow]
    PNG
    media_image1.png
    371
    491
    media_image1.png
    Greyscale

[0056] The number of computers of the management network group may vary in accordance with one or more computers being removed from the management network group and/or one or more computers being added to the management network group. Accordingly, operation 304 of method 300 includes detecting appearance of a second computer in the management network group. The detecting of an appearance of a second computer in the management network group may include any known way of detecting computers. According to one approach, the detecting of a second computer may include detecting a signal or notification from the second computer, e.g., a wireless ping, a broadcast notification on the network, etc. According to another approach, the detecting of a second computer may include detecting a physical connection between the second computer and a component of the management network group, e.g., such as a switch, router, etc. that is in communication with the leader computer. According to another approach, the detecting of a second computer may include receiving notification from another component of the management network group.

[0072] The management network group environment 400 also includes Computer X, which is not initially in the management network group 402. However, Computer X may appear in the management network group 402 upon Computer X being connected to the management network group 402. According to one approach, the detection of Computer X may be made upon receiving a ping 404 from Computer X. …
[0083] According to various approaches, a leader of a first management network group may detect the appearance of another computer in a management network that is different than the first management network group. …. For example, with continued reference to FIG. 5, the leader Computer Y of the first management network group 402 may detect the appearance of Computer V in the second management network group 504. Such a detection may be made in response to, e.g., detecting the Computer V becoming connected to the second management network group 504, receiving a ping from the Computer V, receiving a request from the Computer V to join the second management network group 504, etc. A determination may be made, e.g., by the leader Computer Y, that Computer V does not have at least a portion of the predefined configuration information 1. Accordingly, at least some of the predefined configuration information may be sent, e.g., by the leader Computer Y, to Computer V, e.g., via network 502.


In other words, Bower discloses detecting of a second computer may include detecting a physical connection between the second computer and a component of the management network group.

Therefore, given that Bower discloses a leader of a first management network group (first device group) may detect the appearance of another computer (second device) in a management network (first device group), then Bower clearly discloses a first device group detects a state in which a second device of a second device group outside the system (first device group) is recognized as belonging to the first device group.

Regarding the dependent claims 2-8, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Applicant’s arguments with respect to claim(s) 1, regarding “recognized as belonging to the physically connectable group associated with the first device group due to a presence of crosstalk that occurs between the first network and second network” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, III et al., (hereinafter Bower), U.S. Publication No. 2019/0342172, in view of Bennett et al., (hereinafter Bennett), U.S. Publication 2018/0160315.

As per claim 1, Bower discloses a device network system [fig. 1, paragraphs 0034, 0039, 0046, a device network system (network architecture 100)] comprising: 
a first network including a first device group and a first line group [fig. 1, 5, 6, paragraphs 0034, 0053, 0056, 0083, a first network including a first device group and a first line group (a first remote network 104; first management network group 402 detecting a physical connection between the devices in the network)], the first device group including a plurality of devices, the first line group being connected to the plurality of devices [fig. 1, 5, 6, paragraphs 0034, 0037, 0053, 0056, 0083,  the first device group including a plurality of devices, the first line group being connected to the plurality of devices (a management network group 402 with a plurality of computers, e.g., Computer 1, Computer 2, and Computer Y and detecting connections)]; and 
a second network  including a second device and a second line connected to the second device [fig. 1, 5, 6, paragraphs 0034, 0053, 0056, 0082, 0083, a second network  including a second device and a second line connected to the second device (a second network  including a second device and a second line connected to the second device; detecting a physical connection between the devices in the network)], the second device being physically separated from the first network [fig. 1, 5, paragraphs 0034, 0035, 0082, the second device being physically separated from the first network (a plurality of remote networks 102 are provided including a first remote network 104 and a second remote network 106; the second management network group 504 includes a first computer and a second computer, e.g., see Computer 3 and Computer W, (separate from the first network))], 
wherein in a state in which the first device group is set in advance as a physically connectable group or in a state in which the first device group is recognized as a physically connectable group [fig. 5, 6, paragraphs 0046, 0051, 0052, 0056, 0058, 0072, wherein in a state in which the first device group is set in advance as a physically connectable group or in a state in which the first device group is recognized as a physically connectable group (predefined configuration information; automatic discovery and configuration sharing)], in a case where the first device group detects occurrence of a state in which the second device is recognized as belonging to the physically connectable group, the first device group or the second device performs an action under an assumption that the second device does not belong to the physically connectable group [fig. 3-5, paragraphs 0056, 0072, 0083, 0087, in a case where the first device group detects occurrence of a state in which the second device is recognized as belonging to the physically connectable group, the first device group or the second device performs an action under an assumption that the second device does not belong to the physically connectable group (Computer Y of the first management network group 402 may detect the appearance of Computer V in the second management network group 504 and send the predefined configuration information to the detected computer)].
Bower does not explicitly disclose detecting occurrence of a state in which the second device is recognized as belonging to the physically connectable group associated with the first device group due to a presence of crosstalk that occurs between the first network and second network.
However, Bennett teaches detecting occurrence of a state in which the second device is recognized as belonging to the physically connectable group associated with the first device group due to a presence of crosstalk that occurs between the first network and second network [fig. 18, paragraphs 0048, 0167, 0175, 0178, 0182, 0188, 0189, 0192, 0203, 0205, 0232, detecting occurrence of a state in which the second device is recognized as belonging to the physically connectable group associated with the first device group due to a presence of crosstalk that occurs between the first network and second network (determining whether the second network device is a closest network device to the first end point device according to network topology information; determination of an undesired condition associated with the communication path; disturbance resulted in a new network topology of the communication system; grouping based on detected interference/crosstalk)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bower by detecting a presence of crosstalk as taught by Bennett because it would provide the Bower’s system with the enhanced capability of providing enhance wireless service coverage by providing more network coverage [Bennett, paragraphs 0069, 0270].

As per claim 2, Bower discloses the device network system according to claim 1, 
wherein in the first device group, a main device selected from among the plurality of devices determines whether the state in which the second device is recognized as belonging to the physically connectable group has occurred [fig. 5, 6, paragraphs 0072, 0083, 0087, wherein in the first device group, a main device selected from among the plurality of devices determines whether the state in which the second device is recognized as belonging to the physically connectable group has occurred (a leader of a first management network group may detect the appearance of another computer in a management network that is different than the first management network group)].

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, in view of Bennett, and in further view of Liu et al., (hereinafter Liu), International Publication CN 103607222.

As per claim 3, Bower discloses the device network system according to claim 1, wherein in the first device group, a main device selected from among the plurality of devices determines, using specific configuration [paragraphs 0003, 0045, 0053, 0071, wherein in the first device group, a main device selected from among the plurality of devices determines, using specific configuration (a leader computer to send predefined configuration information to other computers in a management network group)].
However, Liu teaches wherein in the first device group, a main device selected from among the plurality of devices determines, using low-frequency communication, whether the plurality of devices except for the main device belong to the physically connectable group [paragraphs 0017, 0023, 0026, 0052, claim 7, wherein in the first device group, a main device selected from among the plurality of devices determines, using low-frequency communication, whether the plurality of devices except for the main device belong to the physically connectable group (master station negotiates with the slave station and finally determines the best. working frequency)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bower by determining using low-frequency communication as taught by Liu because it would provide the Bower’s system with the enhanced capability of improving effectiveness, expanding the coverage area and reducing human intervention [Liu, Abstract].

As per claim 6, Bower discloses the device network system according to claim 2, 
wherein in the first device group, a main device selected from among the plurality of devices determines, using specific configuration [paragraphs 0003, 0045, 0053, 0071, wherein in the first device group, a main device selected from among the plurality of devices determines, using specific configuration (a leader computer to send predefined configuration information to other computers in a management network group)].
However, Liu teaches wherein in the first device group, a main device selected from among the plurality of devices determines, using low-frequency communication, whether the plurality of devices except for the main device belong to the physically connectable group [paragraphs 0017, 0023, 0026, 0052, claim 7, wherein in the first device group, a main device selected from among the plurality of devices determines, using low-frequency communication, whether the plurality of devices except for the main device belong to the physically connectable group (master station negotiates with the slave station and finally determines the best. working frequency)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bower by determining using low-frequency communication as taught by Liu because it would provide the Bower’s system with the enhanced capability of improving effectiveness, expanding the coverage area and reducing human intervention [Liu, Abstract].

Claims 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, in view of Bennett, and in further view of Chow, U.S. Publication No. 2020/0204447.

As per claim 4, Bower discloses the device network system according to claim 1, 
wherein the action performed by the first device group or the second device under the assumption that the second device does not belong to the physically connectable group [fig. 1, 5, 6, paragraphs 0051, 0082, 0083, 0086, 0088, 0089, 0107, wherein the action performed by the first device group or the second device under the assumption that the second device does not belong to the physically connectable group (a reduced load)].
However, Chow teaches includes an action of denying belonging of the second device to the physically connectable group [paragraphs 0050, 0065, 0067, 0069, 0089, 0093, an action of denying belonging of the second device to the physically connectable group (range of the member devices may, in certain instances, limit the size of a super-cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bower by including an action of denying belonging of the second device to the physically connectable group as taught by Chow because it would provide the Bower’s system with the enhanced capability of providing increased reliability through flexibility and redundancy [Chow, paragraph 0093].

As per claim 5, Bower discloses the device network system according to claim 4, 
wherein in the first device group, a main device selected from among the plurality of devices denies belonging of the second device to the physically connectable group [paragraphs 0051, 0082, 0083, 0087, 0089, wherein in the first device group, a main device selected from among the plurality of devices denies belonging of the second device to the physically connectable group (Computer Y of the first management network group 402 may detect the appearance of Computer V in the second management network group 504 and send the predefined configuration information to the detected computer)].

As per claim 7, Bower discloses the device network system according to claim 2, 
wherein the action performed by the first device group or the second device under the assumption that the second device does not belong to the physically connectable group [fig. 1, 5, 6, paragraphs 0051, 0082, 0083, 0086, 0088, 0089, 0107, wherein the action performed by the first device group or the second device under the assumption that the second device does not belong to the physically connectable group (a reduced load)].
However, Chow teaches includes an action of denying belonging of the second device to the physically connectable group [paragraphs 0050, 0065, 0067, 0069, 0089, 0093, an action of denying belonging of the second device to the physically connectable group (range of the member devices may, in certain instances, limit the size of a super-cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bower by including an action of denying belonging of the second device to the physically connectable group as taught by Chow because it would provide the Bower’s system with the enhanced capability of providing increased reliability through flexibility and redundancy [Chow, paragraph 0093].

As per claim 8, Bower discloses the device network system according to claim 3, wherein the action performed by the first device group or the second device under the assumption that the second device does not belong to the physically connectable group [fig. 1, 5, 6, paragraphs 0051, 0082, 0083, 0086, 0088, 0089, 0107, wherein the action performed by the first device group or the second device under the assumption that the second device does not belong to the physically connectable group (a reduced load)].
However, Chow teaches includes an action of denying belonging of the second device to the physically connectable group [paragraphs 0050, 0065, 0067, 0069, 0089, 0093, an action of denying belonging of the second device to the physically connectable group (range of the member devices may, in certain instances, limit the size of a super-cell)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Bower by including an action of denying belonging of the second device to the physically connectable group as taught by Chow because it would provide the Bower’s system with the enhanced capability of providing increased reliability through flexibility and redundancy [Chow, paragraph 0093].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al., U.S. Publication No. 2018/0202682 discloses an air conditioner where a plurality of units is connected wirelessly to receive and transmit data with each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469